FILED
                             NOT FOR PUBLICATION                            MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BOBBY LAYTHEN BINFORD,                          No. 07-35706

               Plaintiff - Appellant,            D.C. No. 3:06-CV-05364-RBL

   v.
                                                 MEMORANDUM *
 TERRY BENDA, Institutional
 Investigator; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Bobby Laythen Binford, a Washington state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
defendants violated his civil rights. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm the summary judgment for the reasons stated in the magistrate judge’s report

and recommendations entered on June 29, 2007, and adopted by the district court

on July 27, 2007.

        We do not consider Binford’s claims that were not properly raised below.

See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir. 1995).

        Binford’s remaining contentions are unpersuasive.

        AFFIRMED.




tk/Research                               2                                  07-35706